Citation Nr: 1703468	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  16-50 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 7, 2008 for the grant of service connection for flexion deformity of the index, middle, ring and little fingers, status post amputation, right (major) extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center.  The Regional Office (RO) in San Diego, California certified the appeal to the Board.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

At the December 2016 hearing, the representative argued that an April 1965 rating decision denying entitlement to service connection for a right hand condition erroneously found that the Veteran had a preexisting hand condition.  As a result, the RO denied service connection because it found that although there had been an in-service right hand injury, it did not represent aggravation of that disability.

The Veteran contends that while he did suffer a right wrist injury prior to entering service, it was separate and distinct from the right hand injury he suffered in service.  Hence, the Veteran argues, there was actually no evidence of any preexisting right hand condition, at least in regard to that part of the right hand that was injured during service.  As such, the RO made a clear and unmistakable error in denying service connection in the April 1965 rating decision.  The Veteran contends that this same error was made in subsequent denials by the RO in November 1974, November 1988, and August 1989.

The Board construes the representative's arguments as an allegation of clear and unmistakable error in the April 1965, November 1974, November 1988, and August 1989 rating decisions.  The Board cannot consider these issues in the first instance.  Jarrell v. Shinseki, 20 Vet. App. 326 (2006).  They are, however, inextricably intertwined with the issue on appeal before the Board.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's allegation of clear and unmistakable error in the April 1965, November 1974, November 1988, and August 1989 rating decisions that denied, or denied reopening, service connection for a right hand condition.  The AOJ should note that the allegation is based on the assertion that the RO erroneously found that the Veteran had a preexisting right hand condition.

These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





